Case 3:21-cr-30058-DWD Document5 Filed 04/28/21 Page1ofi2 Page ID #6

FILED
APR 2 8 ago}

CLERK
IN THE UNITED STATES DISTRICT COURT SOUTHERN SO'STRICT Coury
FOR THE SOUTHERN DISTRICT OF ILLINOIS — 87ST: Louis opp KLiNOIs

UNITED STATES OF AMERICA, )
Plaintiff,
vs. cRIMINALNO. Z\-CR-4005% WAN
JASON E, SPENGLER,
Defendant.
PLEA AGREEMENT

The attorney for the United States and the attorney for the Defendant have engaged in
discussions and have reached an agreement, pursuant to Federal Rule of Criminal Procedure
11(c)(}(B). The terms are as follows:

I. Charges, Penalties, and Elements
l. Defendant understands the charge contained in the information and will plead

guilty to Count One. Defendant understands the essential elements of that count and the

possible penalties, as set forth below:

 

 

 

1. The defendant made a statement or
representation; and

2. The statement or representation was
false, fictitious, or fraudulent; and

Imprisonment: no more than 5 :
P ‘ 3. The statement or representation was

years m
j Charge Fine: no more than $250,000. material, ang
Sulenvisedslclease:tne mare 4. The defendant acted knowingly and

18 U.S.C. $1001 | than 3 years

Special Assessment: $ 100 willfully; and

5. The statement pertained to a matter
within the jurisdiction of the executive
branch of the United States
government.

 

 

 

 

 

 

 

 
Case 3:21-cr-30058-DWD Document5 Filed 04/28/21 Page2of12 Page ID#7

Defendant committed acts that satisfy each of the essential elements listed above.

2, Title 18, United States Code, Section 3013 requires the Court to assess a $100
“special assessment” per felony count. Defendant understands that the special assessment will be
due immediately at the time of sentencing.

3, Defendant understands that the United States may recommend, and the Court may
impose, a fine, costs of incarceration, and costs of supervision. The Defendant agrees to
participate in the Inmate Financial Responsibility Program to help satisfy any financial
obligations.

4, Defendant shall provide the United States Probation Office with all information
requested to prepare the Presentence Report, including signing all releases. Defendant agrees that
the Probation Office may share any financial information with the United States Attorney's
Office and Defendant waives any rights Defendant may have under the Right to Financial
Privacy Act. Defendant agrees to make complete financial disclosure by truthfully filling out a
financial statement, at the direction of the United States Attorney’s Office. Defendant also
expressly authorizes the United States Attorney’s Office to obtain Defendant’s credit report on or
after the date of this agreement.

5. As required by Title 18, United States Code, Section 3663A, or as agreed
pursuant to Title 18, United States Code, Section 3663(a)(3), Defendant will pay restitution in
the amount of the current balance of Spengler Plumbing’s loan with U.S. Bank under the account
ending in *8881 as of the date of sentencing, The restitution amount will be reduced
proportionately as payments are made on the loan account ending in *8881. Restitution is due

and payable immediately at the time of sentencing.

ll. Advisory Sentencing Guidelines

 
Case 3:21-cr-30058-DWD Document5 Filed 04/28/21 Page3of12 Page ID #8

1. Defendant understands that in determining the sentence, the Court is obligated to
consider the minimum and maximum penalties allowed by law. In determining what sentence to
impose, the Court will also calculate and consider the applicable range under the U.S. Sentencing
Guidelines. The Court will ultimately determine the sentence after hearing the arguments of the
parties and considering the sentencing factors set forth at 18 U.S.C. §3553(a), which include:

Q@) the nature and circumstances of the offense and the history and
characteristics of the defendant;

(ii) the need for the sentence imposed to reflect the seriousness of the offense,
promote respect for the law, and provide just punishment for the offense,
afford adequate deterrence to criminal conduct, protect the public from
further crimes of the defendant, and provide the defendant with needed
educational or vocational training, medical care, or other correctional
treatment in the most effective manner;

iii) the kinds of sentences available;

(iv) the need to avoid unwarranted sentencing disparities among defendants
with similar records who have been found guilty of similar conduct; and

(v) the need to provide restitution to any victim of the offense.

2. Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B), the Court is not
bound by the parties’ calculations of the US Sentencing Guidelines range set forth in this Plea
Agreement or by the parties’ sentencing recommendations. Therefore, the Court may impose a
different sentence than what is described in this Plea Agreement - anywhere between the
minimum sentence (if any) up to the statutory maximum sentence. If the Court imposes a
different sentence than what is described in this Plea Agreement, the parties shall not be
permitted to withdraw from the Plea Agreement and the Defendant will not be permitted to
withdraw the guilty plea.

3. The United States and Defendant submit that, after all factors have been

considered, Defendant will have the following advisory US Sentencing Guideline range:

 
Case 3:21-cr-30058-DWD Document5 Filed 04/28/21 Page4of12 Page ID #9

Offense Level 15,

Criminal History Category of I,
Imprisonment range of 18-24 months,
Fine range of up to $250,000.

 

4, The parties submit that the applicable advisory Guideline calculation is as i

follows: i

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ion
: Chapter 2 Offense |
Conduct
§ 2B1.1(a)(2) Base Offense Level — (for embezzlement or theft offense punishable for less 6
than 20 years)

§ 2B1.1(b)(IW(A) Specific Offense Characteristic — loss amount of $250,000-$550,000 +12
§2B1-4(b)G2) Conduet-deseribed ia-18-U.S.C,1658 0
TOTAL OFFENSE LEVEL 1g

§3EL1 Acceptance of Responsibility 3)
@FFENSE LEVEL: 15

5. Defendant and the Government agree that Defendant has voluntarily

demonstrated a recognition and affirmative acceptance of personal responsibility for this
criminal conduct, and the Government will recommend a reduction of 2 Levels. See U.S.S.G. §
3E1.1. The parties also agree that the Defendant qualifies for an additional J Level reduction by
timely notifying authorities of an intention to plead guilty thereby permitting the government to
avoid preparing for trial and permitting the government and the court to allocate their resources
efficiently. However, a reduction for acceptance of responsibility is dependent on Defendant not
committing any acts or taking any position prior to sentencing inconsistent with acceptance of
responsibility, including falsely denying, or frivolously contesting, relevant conduct or

committing any acts constituting obstruction of justice.

 
Case 3:21-cr-30058-DWD Document5 Filed 04/28/21 Page5of12 Page ID #10

6. The parties submit that it appears that Defendant has amassed (0) Criminal
History points and that, therefore, the Sentencing Guideline Criminal History Category is 1.
The parties acknowledge that the Defendant is in the best position to know if his/her criminal
history information is correct and complete. If it is not, the sentencing calculations reflected in
this Plea Agreement may be substantially impacted. Defendant further recognizes that the final
calculation will be determined by the Court after considering the Presentence Report, the views
of the parties, and any evidence submitted. Regardless of the criminal history found by the Court,
the parties will not be able to withdraw from this plea agreement and the Defendant will not be
able to withdraw the guilty plea.

7. The parties reserve the right to argue for, present testimony, or otherwise support
the Probation Office's or the Court's findings as to Offense Level and Criminal History Category,
which may be different from the calculations set forth in this Plea Agreement.

Ill. Sentencing Recommendations

1. Based upon the unique circumstances of this case, the United States agrees to
recommend a downward variance. The amount of the variance recommended by the United
States will be based upon the amount of restitution paid by the Defendant prior to sentencing.
The United States will recommend a variance to the Guidelines range calculated with the loss
amount reduced by the amount of restitution paid by the Defendant. The United States will then
recommend a sentence at the low end of the re-calculated Guidelines range.

2. Defendant will address the sentencing factors set forth in 18 U.S.C. § 3553(a),

and expressly reserves the right to seek a below-guidelines sentence.

 
Case 3:21-cr-30058-DWD Document5 Filed 04/28/21 Page6of12 Page ID #11

IV, Limitation of Plea Agreement & Breach of the Agreement

L. All agreements between the parties are written and no other promises,
inducements, representations, or threats were made to induce Defendant to enter into the Plea
Agreement and Stipulation of Facts. Defendant agrees that this Plea Agreement, the Stipulation
of Facts, and any supplements, make up the entire agreement between the United States and
Defendant and supersedes any other agreement, oral or written. The terms of this Plea
Agreement can be modified only in writing signed by all of the parties.

2, The United States will file a sealed supplement to this plea agreement, as required
in every case in the Southern District of Illinois, That supplement may, or may not, include
additional terms. If additional terms are included in the supplement, they are incorporated and
made a part of this Plea Agreement.

3. Defendant understands and acknowledges that the Plea Agreement is limited to
the Southern District of Illinois, and cannot bind other federal, state or local prosecuting
authorities. Defendant further understands and acknowledges that the Plea Agreement does not
prohibit the United States, any agency thereof, or any third party from initiating or prosecuting
any civil proceedings directly or indirectly involving Defendant.

4. If the Defendant commits any violation of local, state or federal law (other than a
petty traffic offense), violates any condition of release, violates or fails to perform any term of
this Plea Agreement, provides misleading, incomplete, or untruthful information to the U.S.
Probation Office, or fails to appear for sentencing, the United States, at its option, may ask the
Court to be released from its obligations under this Plea Agreement. The United States may also,
in its sole discretion, proceed with this Plea Agreement and may advocate for any sentencing

position supported by the facts, including but not limited to obstruction of justice and denial of

 
Case 3:21-cr-30058-DWD Document5 Filed 04/28/21 “Page 7of12 Page ID #12

acceptance of responsibility. No action taken or recommendation made by the Government
pursuant to this paragraph shall be grounds for the Defendant to withdraw the guilty plea.

5. Defendant agrees that in the event the Defendant materially breaches this Plea
Agreement, or Defendant is permitted to withdraw Defendant’s guilty plea, that any and all
statements made by Defendant, whether under oath or not, at the change of plea hearing, and any
evidence derived from such statements, are admissible against Defendant in any prosecution of
or action against Defendant. Defendant knowingly and voluntarily waives any argument under
the United States Constitution, any statute, Rule 410 of the Federal Rules of Evidence, Rule 1 id)
of the Federal Rules of Criminal Procedure, or any other federal rule, that the statements or any
evidence derived from any statements should be suppressed or are inadmissible.

V. Defendant’s Waiver of Rights, Consequences of Plea of Guilty, and Appeal Waiver

1. The Defendant has the right to be represented by counsel, and if necessary, to
have the Court appoint counsel at trial and at every other stage of the proceeding. Defendant’s
counsel has explained the waivers of rights, and the consequences of those waivers, that are
contained in this Plea Agreement. Defendant fully understands that, as a result of the guilty plea,
no trial will occur and that the only action remaining to be taken in this case is the imposition of
the sentence.

2. By pleading guilty, Defendant fully understands that Defendant is waiving the
following rights: the right to plead not guilty to the charges; the right to be tried by a jury in a
public and speedy trial; the right to file pretrial motions, including motions to suppress or
exclude evidence: the right at such trial to a presumption of innocence; the right to require the
United States to prove the elements of the offenses charged against Defendant beyond a

reasonable doubt; the right not to testify; the right not to present any evidence; the right to be

 
Case 3:21-cr-30058-DWD Document5 Filed 04/28/21 Page 8of12 Page ID #13

protected from compelled self-incrimination; the right at trial to confront and cross-examine
adverse witnesses; the right to testify and present evidence; and the right to compel the
attendance of witnesses.

3. Release Pending Sentencing: The Defendant acknowledges that Title 18, United
States Code, Section 3143(a)(1) requires that upon a plea of guilty in this case, the Court must
order the Defendant detained pending sentencing, unless the Court finds by clear and convincing
evidence that the Defendant is not likely to flee or pose a danger to the safety of any other person
or the community if admitted to bond, pursuant to Title 18, United States Code, §3142(b) or (c).

a. United States and the Defendant agree that there are exceptional
circumstances that would justify Defendant’s release pending sentencing.

4, Defendant understands that by pleading guilty, Defendant is waiving all appellate
issues that might have been available if Defendant had exercised the right to trial.

5, Defendant is aware that Title 18, Title 28, and other provisions of the United
States Code afford every defendant limited rights to contest a conviction and/or sentence through
appeal or collateral attack. However, in exchange for the recommendations and concessions

made by the United States in this Plea Agreement, Defendant knowingly and voluntarily

 

waives the right to seek modification of, or contest any aspect of, the conviction or sentence

 

in any type of proceeding, including the manner in which the sentence was determined or
imposed, that could be contested under Title 18 or Title 28, or under any other provision of
federal law. Defendant’s waiver of the right to appeal or bring collateral attacks includes
contesting: 1) the constitutionality of the statute(s) to which Defendant is pleading guilty or
under which Defendant is sentenced; and 2) that the conduct to which Defendant has admitted

does not fall within the scope of such statute(s).

 
Case 3:21-cr-30058-DWD Document5 Filed 04/28/21 Page9of12 Page ID #14

6. Exceptions to the waiver of the right to appeal or bring a collateral attack:

a. If the sentence imposed is in excess of the Sentencing Guidelines as
determined by the Court (or any applicable statutory minimum, whichever is
greater), Defendant reserves the right to appeal the substantive reasonableness
of the term of imprisonment. Defendant acknowledges that in the event such
an appeal is taken, the United States reserves the right to fully and completely
defend the sentence imposed, including any and all factual and legal findings
supporting the sentence, even if the sentence imposed is more severe than that
recommended by the United States.

b. The defendant’s waiver of the right to appeal or bring a collateral attack does
not apply to a claim that Defendant received ineffective assistance of counsel.

The United States reserves the right to oppose any such claim for relief. The parties agree that
the Defendant is waiving all appeal and collateral attack rights, except those specified in this
paragraph of the Pilea Agreement.

7. Except as expressly permitted in the preceding paragraph, Defendant
acknowledges that any other appeal or collateral attack may be considered a material breach of
this Plea Agreement and the United States reserves the right to take any action it deems
appropriate, including having a court declare that Defendant has materially breached this Plea
Agreement.

8. Defendant’s waiver of appeal and collateral review rights shall not affect the
United States’ right to appeal Defendant’s sentence pursuant to Title 18, United States Code,

Section 3742(b). This is because United States Attorneys lack any right to control appeals by the

 
Case 3:21-cr-30058-DWD Document5 Filed 04/28/21 Page 10o0f12 Page ID #15

United States, through plea agreements or otherwise: that right belongs to the Solicitor General.
28 C.F.R. § 0.20(b).

9. Defendant hereby waives all rights, whether asserted directly or by a
representative, to request or receive from any Department or Agency of the United States, or unit
of state government, any records pertaining to the investigation or prosecution of this case,
including without limitation, any records that may be sought under the Freedom of Information
Act, Title 5, United States Code, Section 552, or the Privacy Act of 1974, Title 5, United States
Code, Section 552a, or the Illinois Freedom of Information Act (5 ILCS 140) or the Illinois Open
Meetings Act (5 ILCS 120).

10. Defendant waives all civil claims against the United States or any official working
on behalf of the United States during the investigation or prosecution of this matter.

VI. Collateral Consequences of Conviction

1. Defendant understands that Defendant is pleading guilty to a felony punishable by
aterm of imprisonment exceeding one year. Therefore, no matter what sentence the Court
imposes (whether probation or any term of imprisonment), Defendant will be forbidden by
federal firearms laws from possessing any type of firearm in Defendant’s lifetime, unless
Defendant obtains relief pursuant to 18 U.S.C. § 925, or other appropriate federal statute.

2. Defendant acknowledges that other collateral consequences are possible,

VIL. = Defendant’s Acknowledgements

lL. Defendant is fully satisfied with the representation received from defense counsel.
Defendant has reviewed the United States’ evidence and has discussed the United States’ case,
possible defenses and defense witnesses with defense counsel. Defendant’s attorney has

completely and satisfactorily explored all areas which Defendant has requested relative to the

19

 

 

 
Case 3:21-cr-30058-DWD Document5 Filed 04/28/21 Page 11of12 Page ID #16

United States’ case and possible defenses. Defendant acknowledges having had adequate
opportunity to discuss the potential consequences of the guilty plea with defense counsel.
Defendant has had all of Defendant’s questions answered by defense counsel. Defendant agrees
that this Plea Agreement is not the result of any threats, duress or coercion. Defendant enters
this guilty plea freely, voluntarily, and knowingly, because Defendant is in fact guilty.

2. By signing this Plea Agreement, Defendant certifies having read it (or that it has
been read to Defendant in a language that Defendant understands), Defendant has discussed the
terms of this Plea Agreement with defense counsel and fully understands its meaning and effect.

VII.

No additional matters are in dispute.

Hi

 
Case 3:21-cr-30058-DWD Document5 Filed 04/28/21 Page 12o0f12 Page ID #17

 

 

 

Afforney for Defendant

Date: Aly 2

UNITED STATES OF AMERICA,

STEVEN D. WEINHOEFT
United States Attorney

PETER T. REED
Assistant United States Attorney

Date: 04/01/2021

 

 
